Citation Nr: 0908731	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II (DM), including as secondary to exposure to 
herbicides. 

2.  Entitlement to service connection for bilateral upper and 
lower extremity neuropathy, including as secondary to DM.  

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a stomach ulcer, 
including as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to January 
1967, and had additional service in the Navy Reserves from 
November 1982 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims. 

When this claim was originally before the Board in June 2007, 
the issues of service connection for hypertension and service 
connection for a stomach ulcer were remanded for further 
development.  Additionally, the issues of service connection 
for DM and service connection for peripheral neuropathy were 
stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007) (per curiam order).  On May 8, 2008, the Federal 
Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), where it reversed the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  
Accordingly, the Ribaudo stay of Haas-related cases is no 
longer in effect, and in light of the Supreme Court's denial 
of certiorari, VA's Office of General Counsel (OGC) has 
advised that the Board may resume adjudication of the 
previously stayed cases.  See FED. R. APP. P. 41; see also 
SUP. CT. R. 45 (setting forth the Supreme Court rule as to 
process and mandates).  As such, these issues are now before 
the Board.  

The issues of entitlement to service connection for DM, 
including as secondary to exposure to herbicides, and 
entitlement to service connection for bilateral upper and 



lower extremity neuropathy, including as secondary to DM, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, or to his service-connected PTSD.

2.  The preponderance of the medical evidence shows that the 
veteran's stomach ulcer was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, or to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
including as secondary to service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for service connection for a stomach ulcer, 
including as secondary to service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  In regard to his hypertension claim, 
an RO letter dated in March 2004 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  In regard to his stomach ulcer claim, an RO letter 
dated in June 2007 informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b).  Although all required 
notice regarding his stomach ulcer claim was not provided 
prior to the first adjudication of the claim, the claim was 
readjudicated, after all notice requirements were met, in a 
September 2008 supplemental statement of the case.  
Therefore, the purpose of VCAA notice was not frustrated.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007). 

In light of the denial of the veteran's claims for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service, VA, and private treatment records, and has 
provided him with VA examinations.  The duty to assist has 
thus been satisfied and there is no reasonable possibility 
that any further assistance to the Veteran by VA would be 
capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran who served for 90 days or more develops 
hypertension or peptic ulcer disease to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding 
in Allen, which relates to secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 38 C.F.R. 
§ 3.310(b) (2008).  The amendment essentially requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.   Hypertension

The Veteran contends that his currently diagnosed 
hypertension is causally related to his service-connected 
PTSD.  He does not contend, nor does the evidence show, that 
his hypertension was incurred during military service; 
rather, he only contends that his service-connected PTSD 
caused his hypertension.  

Because it is undisputed that service connection is in effect 
for the veteran's PTSD and that the Veteran has been 
diagnosed with hypertension, the Board will focus on the 
evidence that pertains to whether his hypertension is related 
to service or to his service-connected PTSD.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In regard to service connection on a direct basis, the 
evidence of record does not show that the veteran's 
hypertension had its onset during active service or is 
otherwise related to service.  Service treatment records are 
devoid of evidence of treatment for hypertension.  Further, 
the Veteran has reported that he was first diagnosed with 
hypertension in 1995, almost 30 years after separation from 
service, and the evidence of record does not show a diagnosis 
of hypertension until 2001, almost 35 years following 
separation from service.  Additionally, no competent medical 
opinion has linked this condition to his military service.  
Moreover, the Veteran has not specifically stated that he had 
hypertension during service or that he has experienced a 
continuity of symptomatology since service.  

In regard to service connection on a secondary basis, in 
December 2005, the Veteran was provided with a VA examination 
regarding his hypertension.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims folder. After discussing his pertinent 
history and the findings of his physical examination, he 
reported that the Veteran had been diagnosed with 
hypertension in 1995 and that this condition was currently 
well-controlled with medication, with no current 
complications.  The examiner also provided the opinion that 
the Veteran's hypertension was less likely than not secondary 
to his PTSD.  

In November 2007, the Board remanded the claim to obtain a VA 
medical opinion in regard to whether the Veteran's 
hypertension was at least as likely as not             a) 
caused or b) aggravated by his PTSD.  

In compliance with the Board's remand instructions, in August 
2008, an addendum medical opinion was obtained from the VA 
physician that performed the December 2005 examination.  At 
the outset of the examination report, the examiner indicated 
that he had reviewed the Veteran's claims folder.  Regarding 
hypertension in general, the examiner reported it was a 
common condition, and that 95 percent of cases were primary 
in nature, with secondary causes being uncommon.  While the 
examiner noted that there have been only a few studies that 
have shown an increase in hypertension due to PTSD, he stated 
that these have had significant issues regarding methodology.  
In contrast, the examiner noted that a VA study had not shown 
any increase in blood pressure in patients with the highest 
scores for PTSD.   Accordingly, the examiner provided the 
opinion that the Veteran's hypertension was less likely than 
not caused or aggravated by his PTSD.  

Because the assessment of the VA physician that provided the 
December 2005 and August 2008 medical opinions constitutes 
the only competent medical evidence addressing whether the 
veteran's hypertension is related to his service-connected 
PTSD, the Board finds that the preponderance of the evidence 
is against the claim and thus service connection for this 
condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his 
hypertension is related to his service-connected PTSD.  As a 
lay person, however, he is not competent to establish a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
suggest a possible medical etiology, and since the 
preponderance of the medical evidence shows that the 
veteran's hypertension is not related to service or to an 
incident of service origin, or to his service-connected PTSD, 
service connection for this condition must be denied.  



B.  Stomach Ulcer

The Veteran contends that his currently diagnosed stomach 
ulcer is causally related to his service-connected PTSD.  The 
Veteran does not contend, nor does the evidence show, that 
his stomach ulcer was incurred during military service; 
rather, he only contends that his service-connected PTSD 
caused his stomach ulcer.  

Because it is undisputed that service connection is in effect 
for the Veteran's PTSD and that the Veteran has been 
diagnosed with a stomach ulcer, the Board will focus on the 
evidence that pertains to whether his stomach ulcer is 
related to service or to his service-connected PTSD.  See 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In regard to service connection on a direct basis, the 
evidence of record does not show that the veteran's stomach 
ulcer had its onset during active service or is otherwise 
related to service.  Service treatment records are devoid of 
evidence of treatment for an ulcer.  Further, the evidence of 
record does not show a stomach ulcer diagnosis until 2004, 
more than 35 years following separation from service.  No 
competent medical opinion has linked this condition to his 
military service.  Although the Veteran has reported having 
gastritis since service, he has not specifically stated that 
he had a stomach ulcer during service or that he has 
experienced a continuity of symptomatology since service.  

In regard to service connection on a secondary basis, in 
August 2006, the Veteran was provided with a gastrointestinal 
VA examination.  After discussing his pertinent history and 
the findings of his physical examination, the examiner 
diagnosed the Veteran with peptic ulcer disease with a 
positive biopsy for h. pylori.  The examiner also provided 
the opinion that the most likely etiology of the veteran's 
peptic ulcer was infection with h. pylori, and further 
provided the opinion that it was not at least as likely 
(i.e., there was a less than a 50 percent chance) that the 
veteran's PTSD played any role in the development of his 
ulcer.  

Because the assessment of the August 2006 examiner 
constitutes the only competent medical evidence addressing 
whether the veteran's stomach ulcer is related to his 
service-connected PTSD, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for this condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his stomach 
ulcer is related to his service-connected PTSD.  As a lay 
person, however, he is not competent to establish a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because he is not professionally qualified to 
suggest a possible medical etiology, and since the 
preponderance of the medical evidence shows that his stomach 
ulcer is not related to service or to an incident of service 
origin, or to his service-connected PTSD, service connection 
for this condition must be denied.  


ORDER

Service connection for hypertension, including as secondary 
to service-connected PTSD, is denied. 

Service connection for a stomach ulcer, including as 
secondary to service-connected PTSD, is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

VA treatment records regarding the veteran's DM and 
peripheral neuropathy, dated from April 2004 to April 2005, 
as well as a January 2008 statement from the Veteran 
regarding his reported exposure to Agent Orange, were 
received after the most recent supplemental statement of the 
case (SSOC) was issued in January 2006.  The Veteran did not 
waive RO consideration of this evidence; therefore, remand is 
required.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims for 
service connection for DM, including as 
secondary to exposure to herbicides in 
service, and service connection for 
bilateral upper and lower extremity 
neuropathy, including as secondary to DM, 
with consideration of all evidence 
received since January 2006.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


